Citation Nr: 0104475	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  00-00 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for a low back 
disorder, currently rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from January 1987 to July 
1991.

The appeal arises from the June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, denying an increased rating 
for chronic lumbar sprain with limitation of motion, rated 20 
percent disabling. 

In the course of appeal the veteran and a friend testified 
before a hearing officer at the RO in October 1999.  A 
transcript of that hearing is included in the claims folder.  


REMAND

In October 1998 the veteran received VA outpatient treatment 
for complaints of chronic low back pain and tenderness over 
L4-L5.  There were no positive neurological findings, and 
straight leg raising was to 80 degrees seated bilaterally. 

In November 1998 the veteran received VA outpatient treatment 
for complaints of back problems for the past eight years.  
Lumbar spine X-rays showed possible lumbar stenosis.  A CT 
scan of the lumbar spine was planned.  

November 1998 VA X-rays of the lumbar spine showed early 
arthritic changes involving the lower lumbar segment and the 
lumbosacral junction, and partial sacralization of L5 on the 
left.  There was also minimal scoliosis with straightening of 
lumbar lordosis, and minimal posterior subluxation of L4 
relative to L5.  

A November 1998 VA CT scan of the lumbar spine showed some 
degenerative changes.  There was no spinal canal stenosis, 
but there was low grade lateral recess stenosis on the left.  
Annulus bulges were present at L3-L4 and L4-L5.  There was 
disc space narrowing at L5-S1, which the examiner noted was 
expected because of partial sacralization of L5 on the left.  

At a January 1999 VA outpatient treatment the veteran 
complained of low back pain.  Upon examination there was 
tenderness over the paravertebral area.  Forward flexion was 
to 40 degrees. The examiner found no evidence of spinal 
stenosis, and there were no sensory or motor deficits.  Low 
back pain syndrome was assessed.  

At a May 1999 VA examination the veteran complained that he 
had a lot of pain in his back that radiated into his legs.  
He reported that he worked in a kitchen and that he missed a 
lot of work due to his back.  Upon examination, the veteran 
had dorsolumbar range of motion to 45 degrees forward 
flexion, normal backward extension, lateral flexion to 20 
degrees bilaterally, and rotation to 35 degrees right and 25 
degrees left.  The examiner noted that all these motions 
caused pain.  However, the examiner assessed that there was 
no fatigue, weakness, or lack of endurance, and while there 
was pain on motion, there was no spasm, weakness, or 
tenderness.  Posture was normal with no fixed deformities, 
and the musculature of the back showed no atrophy or spasm.  
No neurological deficits were elicited.  The examiner 
diagnosed lumbosacral strain.  

At a June 1999 VA outpatient treatment the veteran complained 
of pain in the back for the past five days, denied injury, 
and reported that his back "flipped out" occasionally.  
Upon examination straight leg raising was positive and 
sensation was unequal between the lower extremities.  
Reflexes were positive left and right at the knees and 
ankles.  The examiner assessed the need to rule out sciatica, 
and a plan included nerve conduction studies. 

In a July 1999 notice of disagreement with the appealed 
decision, the veteran stated, in effect, that for the past 
ten years his back has gone out and he has missed work.  He 
added that he could not work a steady job without his back 
going out, and that he was behind financially due to missed 
work.  He also stated that he could not ride a bike with his 
daughter without worrying about pain.  The veteran added that 
he had enclosed a letter from a former employer regarding 
work he had missed, but that letter is not contained within 
the claims folder.  

At an October 1999 hearing before a hearing officer at the 
RO, the veteran testified that currently he had sharp pains 
that shot down the front of his legs, more so on the right, 
and a constant pain in his back.  He described the back pain 
as dull and cramping.  He testified that when the pain in his 
back intensified he then also experiences a sharp pain.  He 
testified that the shooting pains in his legs could happen at 
any time, regardless of position or activity.  He testified 
that the shooting pains might be so intense that he could 
loose his balance.  He added that he fell just a few days ago 
when his right leg suddenly went out.  He testified that his 
right leg frequently gave way.  He testified that in one 
instance he sneezed and this caused his legs to give way, 
resulting in his back going out and four days of lost work.  
He added that his back pain was sharp when his back went out.  
He testified that when his back went out he couldn't even 
roll over in bed or get out of bed.  He also testified that 
if he sat in a car too long his leg would become numb.  He 
testified that in his current employment on a golf course he 
was limited in his activities by his back.  He testified that 
he maintained the grounds at the facility, not the course 
itself, but added that he was not able to do all of the 
things that his job required.  He testified that his employer 
knew of his disability and made concessions for him.  He 
testified that he missed at least two days of work per week 
due to his back, or at least a third of his work time.  He 
explained that he worked every other weekend, so that one 
week he would work a seven day week, and the next it would be 
a five day week.  He added that when he didn't work he didn't 
get paid.  However, he testified that his employer 
accommodated him by giving him the lightest and easiest work 
to do, such as watering flowers or raking straw.  The veteran 
testified that he saw a physical therapist for his back 
disorder, who had instructed him to limit his activities.  
She also provided him with exercises for his back to do at 
home.  He testified that he had been treated a couple of 
times per month for about three years at the VA Medical 
Center (VAMC) in Fayetteville, North Carolina, and that a VA 
physician had informed him that he had degeneration of discs 
in his back.  He testified that the VA physician had told him 
that the radiating pain in his legs was due to his back, and 
that there was nothing that could be done about it.  

Also at the hearing, the veteran's friend testified that she 
had known the veteran for about four years. She added that 
over that period his back disorder had grown worse.  She 
added that she had witnessed one instance in which the 
veteran fell to the floor and he was then virtually 
incapacitated.  

There is an indication from the veteran's hearing testimony 
that there are additional VA outpatient treatment records 
referable to his low back disorder which have been created 
after June 1999 and which must be added to the record.  The 
veteran reports missing at least two days per week of 
employment due to the disorder and being kept at his job by 
the flexibility and understanding of his employer.  There is 
also the matter of a letter from a former employer, as 
reportedly submitted by the veteran with his July 1999 notice 
of disagreement, which is absent from the claims folder.  

The veteran's low back disorder is evaluated under Diagnostic 
Codes 5292 and 5295.  These ratings are based on limitation 
of motion of the lumbar spine.  If lumbar intervertebral disc 
syndrome is identified on medical examination, the veteran 
may also be rated under Diagnostic Code 5293, if and only if 
it is medically determined to be part and parcel of the 
service-connected low back disorder.  

Under these circumstances, the case is remanded for the 
following development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his low back 
disorder since June 1999, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  The veteran should 
also be asked to document sources of any 
physical therapy received since November 
1998, and provide authorizations for 
release of records of that physical 
therapy.  Copies of the medical records 
(including physical therapy records) from 
all sources he identifies, and not 
currently of record, should then be 
requested and associated with the claims 
folder.  

2.  The veteran should be requested to 
supply the name and address of all 
employers since November 1998, and to 
supply authorization to contact the 
employer(s) and obtain records of 
employment (specifically, documentation 
of the length of time the veteran worked 
for the employer, the hours the veteran 
worked, the amount of time the veteran 
missed from work, and the amount of time 
missed from work due to a back disorder), 
in order to verify the veteran's reports 
of significant missed work due to his 
back disorder.  The veteran should also 
be requested to supply a copy of the 
letter from a former employer which 
veteran reported he had attached to his 
July 1999 notice of disagreement, 
informing of the veteran's absences from 
work.  If the veteran does not have a 
copy of that letter, an effort should be 
made to obtain a replacement that former 
employer.  All employers since November 
1998 should be contacted and requested to 
document the length of time the veteran 
worked for the employer, the hours the 
veteran worked, the amount of time the 
veteran missed from work, and the amount 
of time missed from work due to a back 
disorder.  All records and responses 
received should be associated with the 
claims folder.  

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the severity of the veteran's 
present service-connected low back 
disorder.  The claims folder including a 
copy of this remand must be made 
available to the examiner prior to 
examination, and the examiner must state 
in the examination report that the claims 
folder has been reviewed.  All clinical 
findings should be reported in detail.  
All necessary tests should be conducted.  
The examiner should conduct range of 
motion testing of the lumbar spine, 
specifying the range of motion in degrees 
and in all planes, and comment as to 
whether there is slight, moderate, or 
severe limitation of motion of the lumbar 
spine.  The examiner should also note 
whether there is characteristic pain on 
motion, whether there is muscle spasm on 
extreme forward bending, and whether 
there is unilateral loss of lateral spine 
motion in standing position.  The 
examiner should also comment as to 
whether the lumbar spine exhibits severe 
disability with listing to the opposite 
side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a 
standing position, loss of lateral spine 
motion with osteoarthritic changes, or 
narrowing or irregularity of the joint 
space and abnormal mobility on forced 
motion.  The examiner should address the 
presence or absence of lumbar 
intervertebral disc syndrome, reporting 
any significant findings.  If lumbar 
intervertebral disc syndrome is present, 
the examiner should state whether it is 
part and parcel of the veteran's service-
connected lumbar sprain or whether it 
exists as a separate and distinct low 
back disorder.  If the former, the 
examiner should report whether the lumbar 
intervertebral disc syndrome is mild; 
moderate with recurring attacks; severe, 
with recurring attacks, with intermittent 
relief; or pronounced, with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief.  
The examiner should review pertinent 
aspects of the veteran's medical and 
employment history, and comment on the 
effects of all service-connected low back 
pathology upon the veteran's ordinary 
activity and on how the disorder impairs 
him functionally, particularly in the 
work place, and specifically, the degree 
of functional loss, if any, resulting 
from pain on undertaking motion, and the 
degree, if any, of weakened movement, 
excess fatigability, or incoordination, 
as contemplated by DeLuca v. Brown, 8 
Vet. App. 202 (1995), and 38 C.F.R. 
§§ 4.40, and 4.45 (2000).  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  
If any development is incomplete, 
including if the requested examination 
does not include all clinical findings 
and comments requested, appropriate 
corrective action is to be implemented.  

5.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to an increased evaluation 
for his service-connected low back 
disorder.  If the determination remains 
adverse to the veteran, he and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.  

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



